Case 1:19-cv-03314-RRM-SMG Document 20 Filed 09/29/20 Page 1 of 2 PageID #: 179




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 ARCH SPECIALTY INSURANCE COMPANY,

                                             Plaintiff,
                                                                       ORDER ADOPTING REPORT
                  -against-                                             AND RECOMMENDATION
                                                                         19-CV-3314 (RRM) (SMG)
 ELLAS HEATING AND COOLING INC.,

                                              Defendant.
 ------------------------------------------------------------------x
 ROSLYNN R. MAUSKOPF, Chief United States District Judge:

         On June 4, 2019, plaintiff Arch Specialty Insurance Company commenced this diversity

 action against defendant Ellas Heating and Cooling Inc., principally alleging breach of contract.

 After defendant failed to answer or otherwise respond to the complaint, plaintiff obtained a

 certificate of default from the Clerk of Court and filed a motion for default judgment pursuant to

 Rule 55(b)(2) of the Federal Rules of Civil Procedure. The Court referred that motion to

 Magistrate Judge Steven M. Gold for a report and recommendation.

         On July 13, 2020, Judge Gold issued his report and recommendation (the “R&R”) (Doc.

 No. 18). That R&R recommends that plaintiff be awarded:

              1. $28,726.70 in damages on its breach of contract claim under the
                 settlement agreement for the 2016–2017 policy, together with
                 interest on the amount due at the rate of 12% per year,
                 compounded daily, from the date of the premium audit on April 6,
                 2017, until the date of defendant’s final and complete payment of
                 the outstanding amount and all required interest;

              2. $79,108 in damages on its breach of contract claim under the
                 2017–2018 policy, together with the New York Surplus Lines Tax
                 and the New York State Stamping Fee totaling $3,006.11, and pre-
                 judgment interest at a rate of nine percent per annum on the total
                 amount of $82,114.11 calculated from December 16, 2017, until
                 the date judgment is entered;
Case 1:19-cv-03314-RRM-SMG Document 20 Filed 09/29/20 Page 2 of 2 PageID #: 180




            3. post-judgment interest on the damages awarded under paragraph
               [2, above], at the statutorily prescribed rate from the date judgment
               is entered until the date the judgment is paid; and

            4. $440.00 in costs.

 (R&R at 10–11.) The R&R expressly advised the parties that any objections to the R&R had to

 “be made within fourteen days after filing of this Report and Recommendation and, in any event,

 on or before July 27, 2020.” (R&R at 11.)

        Per Judge Gold’s directions, plaintiff served a copy of the R&R on defendant at its last

 known address on July 14, 2020. To date, neither party has filed any objections. Accordingly,

 pursuant to 28 U.S.C. § 636(b) and Rule 72 of the Federal Rules of Civil Procedure, the Court

 has reviewed the R&R for clear error and, finding none, adopts the R&R in its entirety. See

 Covey v. Simonton, 481 F. Supp. 2d 224, 226 (E.D.N.Y. 2007). The Clerk of Court is

 respectfully ordered to enter judgment in favor of plaintiff as recommended by Judge Gold; to

 mail a copy of that judgment and this Order to defendant at its last known address: 87-11 123rd

 Street, Jamaica, New York 11418; to note that mailing on the docket; and to close this case.

                                                     SO ORDERED.


 Dated: Brooklyn, New York                           Roslynn R. Mauskopf
        September 29, 2020
                                                     ______________________________
                                                     ROSLYNN R. MAUSKOPF
                                                     Chief United States District Judge




                                                 2
